Sin the alimteh State}; Qtuurt uf erheral Claims

OFFICE OF SPECIAL MASTERS
No. 14-574V
Filed: October 21, 2014

****************************

LINDA COTHERN,

Damages Decision Based on Proffer;
Trivalent Influenza (Flu) Vaccine;
Shoulder Injury Related to Vaccine

Petitioner, *
SECRETARY OF HEALTH * Administration; SIRVA

AND HUMAN SERVICES,

Respondent.

***************************

DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

On July 7, 2014, Linda Cothern ﬁled a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, el‘seq,2 [the
“Vaccine Act" or “Program”]. Petitioner alleged that she suffered a shoulder injury which
was caused by the influenza vaccine she received on September 26, 2013. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special

Masters.

On October 15, 2014, I issued a ruling on entitlement, ﬁnding petitioner entitled to
compensation. On October 21, 2014, respondent ﬁled a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $80,000.00, an
amount representing “all elements of compensation to which petitioner would be entitled
under42 U.S.C. § 300aa—15(a)." Proffer at 1. According to respondent’s Proffer,
petitioner agrees to the proposed award of compensation. Id. Respondent indicates
petitioner is a competent adult and guardianship is not required in this case. Id.

1 Because this unpublished decision contains a reasoned explanation forthe action in this case, I intend
to post it on the United States Court of Federal Claims‘ website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501

note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of

privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2 National Childhood Vaccine Injury Act of1986. Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all "§" references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §

300aa(2006)

Pursuant to the terms stated in the attached Proffer, l award petitioner a lump
sum payment of $80,000.00 in the form of a check payable to petitioner, Linda

Cothern. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

The clerk of the court is directed to enterjudgment in accordance with this
decision.3

leenise K. Vowell
Denise K. Vowell
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a). entry ofjudgment can be expedited by each party filing a notice
renouncing the right to seek review.

Case 1:14-W-00574-UNJ Document 16 Filed 10/21/14 Page 1 of 2

IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS .

LINDA COTHERN, )
)
)
Petitioner, ) No. 14-574V
) Chief Special Master
v._ ) Denise K. Vowell
) ECF
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
_ ————).

 

RESPONDENT ’S PROFFER ON AWARD OF COMPENSATION
1. Compensation for Vaccine Injury-Related Items
Respondent proffers that based on the evidence of record, petitioner should be awarded
$80,000.00. This amount represents all elements of compensation to which petitioner would be
entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II. Form of the Award

The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following:1

A. A lump sum payment of $80,000.00 in the form of a check payable to petitioner, Linda
Cothern. This amount accounts for all elements of compensation under 42 U.S.C.
§ 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for ﬁiture medical

expenses and future pain and suffering.

Case 1:14-W-OO574-UNJ Document 16 Filed 10/21/14 Page 2 of 2

Respectfully submitted,

JOYCE R. BRANDA
Acting Assistant Attorney General

RUPA BHATTACHARYYA

Director
Torts Branch, Civil Division

VINCENT J. MATANOSKI
Deputy Director
Torts Branch, Civil Division

GLENN A. MACLEOD
Senior Trial Counsel
Torts Branch, Civil Division

s/Althgaﬂalker Dag/is r.
ALTHEA WALKER DAVIS
Senior Trial Counsel
Torts Branch, Civil Division
US. Department of Justice
PO. Box 146
Benjamin Franklin Station
Washington, DC. 20044-0146
Tel: (202) 616-0515

 

 

DATED: 21 October 2014